Memorandum

Per Curiam.

The fact that the landlord desires to engageoin a business similar to that conducted by the tenant does not deprive him of his right to secure possession of the premises where, as in the instant case, he establishes his good faith in seeking such possession for his immediate hnd personal use.
The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in petition, with costs.
Eder and Hecht, JJ., concur in memorandum Per Curiam; Hammer, J., dissents in the following memorandum: I dissent and vote for affirmance.
Order reversed, etc.